[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion to strike (#203) is denied. CT Page 1026
As to the First Count, see Alaimo v. Rover, 188 Conn. 36, 41; Stowe v. Smith, 184 Conn. 194, 196.
As to the Second Count, see Alaimo v. Rover, 188 Conn. 36,42.
As to the Third Count, the defendant's reliance upon Strazza v. McKittrick, 146 Conn. 714, a third party emotional distress case is misplaced. See also 37 C.J.S., Fraud Section 141 f.
As to the Fourth Count, the plaintiff has alleged facts to establish a breach of an implied covenant of good faith.
See Stowe v. Smith, 184 Conn. 194, 196.
As to the Fifth Count, see Alaimo v. Rover, 188 Conn. 36, 42
and Stowe v. Smith, 184 Conn. 194, 196.
As to the Sixth Count, see the court's ruling as to the Third Count and the Second Count.
As to the Seventh Count, see Pickman v. Pickman, 6 Conn. App. 271
and Stowe v. Smith, 184 Conn. 194, 196.
McDONALD, J.